Election of President of Parliament
In accordance with the provisions of our Rules of Procedure we shall now proceed to the election of the President.
I call on the tellers to proceed to the ballot boxes.
I also call on the Members to proceed to the ballot box corresponding to the first letter of their surnames.
I declare the vote open.
(The Members proceeded to vote)
I declare the vote closed.
(The sitting was suspended at 11.05 a.m. for the votes to be counted and resumed at 12 noon)
I can confirm the outcome of the vote on the election of the President.
Number of voters: 715
Blank or invalid ballot papers: 26
Votes cast: 689
Absolute majority for election at the first ballot: 345
The votes cast for each candidate are as follows:
Mr Jens-Peter Bonde: 46 votes
Mr Francis Wurtz: 48 votes
Mrs Monica Frassoni: 145 votes
Mr Hans-Gert Poettering: 450 votes
Mr Hans-Gert Poettering has obtained an absolute majority of the votes cast and is therefore elected President of Parliament.
(The House rose to applaud the new President)
Mr Poettering, I congratulate you on your election; I invite you to take the Chair, which is rightfully yours.
My first duty must be to thank the Father of the House, Mr Berlinguer, for having conducted this election so worthily and so well. For that he deserves our warm thanks.
(Applause)
Mr President of the Commission, ladies and gentlemen, I would like to thank you all most sincerely for having given me the great, but also difficult and responsible, task of presiding over the European Parliament. I will endeavour, with all my strength, to serve the citizens of the European Union, democracy and parliamentary government. I wish to play my part in building a democratic European Union that is strong and effective at home and throughout the world. In dedicating myself to this, I shall be guided by the principles of human dignity, observance of the law and the affirmation of solidarity between the peoples of the European Union. To the citizens of the Union, I wish to say that it is only together that our peoples stand a chance of defending our values and interests in the world at large.
(Applause)
Ladies and gentlemen, I am delighted to be able to say that the President of that institution that has done so much for the cause of European values and will continue to do so, one with which we want to work well, is present with us in this House today. The person to whom I refer is Mr René van der Linden, the President of the Parliamentary Assembly of the Council of Europe, and I bid him a warm welcome.
I propose to present my work programme to this House on Tuesday 13 February at 10 a.m.; that is of course conditional on the group chairmen - powerful people that they are - agreeing to it. The President of the European Parliament is bound by their decisions. I will be inviting the Presidents of all the European Union institutions and all former Presidents of this House to attend on that occasion.
My intention in so doing is to express the truth that, wherever we may stand politically, and by whatever convictions and ideals we may be guided, we are bound by the determined will to make, whilst retaining the identities of our peoples, the European Union an ever-closer union of peoples of the kind prescribed by the Treaties.
Right now, I should like, on behalf of us all, to thank my predecessor in office, Mr Borrell Fontelles, for his tireless endeavours, and I do this for a particular and personal reason, in that, in my former role as a group chairman, I had constant dealings, and a fruitful relationship, with him, so my heartfelt thanks go to Josep Borrell.
(Applause)
Now, ladies and gentlemen, I look forward to working with you in this new function, in which I shall endeavour to be a fair and objective President of your House, and I would also ask you to be fair and objective in judging how I do the job. Thank you very much.
(Applause)
We now have a series of speeches from the group chairmen, and I give the floor to the chairman of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Joseph Daul, whom I warmly congratulate on his election.
Mr President, Mr Poettering, Mr President of the Commission, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats and its 277 Members, I should like to congratulate you most warmly on your election to the Presidency of Parliament. The European Parliament is the voice of Europeans. From now on, this voice will be yours, Mr President.
Your election is a great moment for our political group. You have been Chairman of the main political force in Parliament for eight years, and we know that you have all the qualities necessary for exercising your new responsibilities with a great deal of courage, determination, conviction and, above all, humanity.
I should like to thank all those MEPs who have been prepared to put their confidence in you. I am sure that they will not regret their decision. I should also very much like to congratulate Mr Bonde, Mrs Frassoni and Mr Wurtz and to tell them how much I appreciated the high standard of their campaigns. Many national parliaments are no doubt deserving of such campaigns.
(Applause)
Mr President, Europe is already grateful to you for your political and personal commitment in favour of the reunification of the continent. Parliament and the European institutions in general have already benefited from what you have done to increase their powers. We know that you will ensure that all Members of the European Parliament benefit from your experience, knowledge and conviction. We know that, European statesman as you are, you are firstly and above all concerned about human beings and anxious to respect their dignity and freedom.
Congratulations! I wish you every success and the courage to achieve it. Mr President, you know that you can count on the unfailing support of the Group of the European People's Party (Christian Democrats) and European Democrats.
I was told that, in the experience of the previous Presidents, it was the political family from which they came that expected most of them, and that that was the most difficult thing. I hope that things will turn out this time the way you have described.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I shall start by following the previous speaker's example and addressing thanks to Mr Wurtz, Mr Bonde and Mrs Frassoni. We have had a worthy election, a worthy debate, which was always fair and friendly in every respect. I congratulate the three on the results they have achieved, and you, Mr President, on being elected to preside over this Chamber.
I can tell you, Mr Poettering, that the Socialist Group in the European Parliament will work together faithfully with you in your presidential capacity, and, by the same token, expect the President to exercise his office in complete neutrality and be a constantly reliable and loyal partner to our group. Nobody who knows you, Mr Poettering, can have even the least doubt that you will do that, and so we are full of confidence as we embark on the forthcoming two and a half years of working together with you as the newly-elected President of this House and in which it is to be hoped that we, together, will help to make European integration a success.
Mr President, being among those who have been privileged to get to know you rather better over recent years, I claim the right to add a personal comment to the congratulations I bring on behalf of my group. Everyone who knows you better and in your private capacity, knows that your political stance is inseparable from your personal situation and the course your life has taken. You were born in September 1945, and anyone who knows you will know that your father was killed in March 1945, in the last days of the Second World War, and you yourself never knew him. I am sure that this experience of childhood and youth without a father was one from which you learned, that it led into European politics and into the work of European unification, and that it was this experience - which, in Germany, and among people of your generation, is actually commonplace rather than unique - that motivated you to strive for European integration in the way that you have done.
It is this work of integration, the important part you have played in it, your personality as one active within it, the course of your life, that has now brought you to the head of this European Parliament, and so I would like to add to what I have said that I am certain that, if our nation, our people, had been able to take a path different to the one it actually did; if your father had not been killed in action; if he had been able to see where his son's - Hans-Gert Poettering's - path led him, he would certainly have been proud of his son, just as your sons have, today, every right to be proud of their father. Well done!
(Applause)
on behalf of the ALDE Group. - Mr President, I offer you my warmest congratulations on your election as President of our House. It is the pinnacle of a remarkable parliamentary career, stretching from the first direct elections to the European Parliament.
You know that my group opposed the process by which you and the Socialists carved up the House between you during this mandate. Nonetheless, I believe that the majority in my group voted for you, recognising your experience, admiring your political work in this House and convinced of your capacity to be an objective and fair President.
In the five years that I have had the honour to lead my group, I have appreciated the cooperative relations that we have enjoyed. I know the same can be said for my predecessor, Pat Cox, who sends through me his warmest regards to you on this day. But as you know, in politics a halo is only 12 inches from being a noose and our reputations depend on our ability to meet ever-new challenges. I hope you will listen to the swelling chorus in this House in favour of reform. From having been ahead of our citizens in advancing the cause of European integration, our Member State leaders are now in danger of lagging behind. The opportunity falls on this House to show a lead in building the European Union we need in order to meet the challenges we face. That will require a house designed and organised so as to be capable of meeting that challenge. I hope that we can work together to create that House with you during your term of office as President, for which I wish you every success.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, our group is today celebrating an important moment with your election; in fact, we are convinced that, at a time when Parliament represents 27 countries, your election also gives a further boost to a Europe in which things are not just whispered quietly and to a House in which clarity and openness are such that the groups and the individuals count for what they say and for what they do - they are not just counted as numbers.
We have some difficult and important engagements: in my four terms in the European Parliament I have seen how you work and I therefore have faith that this parliamentary term - the second half of this parliamentary term - will follow a path that enables the European Parliament to stop focusing on so many futile matters, and to become more serious in tackling certain major challenges.
I am thinking about the many times we have forgotten about Africa, about our silence regarding what is happening in Nigeria and about how the European Union missed the mark in Somalia by supporting the terrorists over the legitimate government.
I am thinking about functional matters, about the translations that are of use to us, because, as you have rightly pointed out today, if we are to talk to other cultures and grow alongside them, we need to safeguard our own identities and our own traditions, too. It is in this spirit and with this wish that we hope to turn over a new, important page today, one that will actually enable us not only to breathe life into the institutional reforms that are useful to us, but also to become closer to our citizens. Good luck!
on behalf of the Verts/ALE Group. - (DE) Mr President, my dear Hans-Gert, who would have guessed that you were a Jimmy Cliff fan? 'You can get it if you really want!' You have dreamed so long of getting your dream job that my congratulations to you on now having got it are heartfelt. Bravo! It was about time that you got to be President; we recognise that.
Like everyone else, we have no doubt whatever about the fact that you will be an independent President. Sometimes, it will be difficult, for example, when you are meant to be representing our House and feel the urge to hug a certain lady Head of Government; that is the sort of thing you can do as chairman of a group, but not now. Now that you are President of this House, your love for a Head of Government will have to take second place to the European ideal. I would like to see how that turns out. Tomorrow will be the first day of your probation.
(Laughter)
Secondly, I would just like to say that the independence of a parliament is shown by the independence of those who run it. I hope that you were listening carefully to my colleague Mrs Frassoni's speech; if not, we will send you a copy so you can read up on it ready for your work programme. In it, she talked about the independence of our administration. All of us here in this House must take a stand together to stop this place being run on party lines; we want the administration to be independent rather than politicised, and that is something for you, Mr Poettering, as our independent President, to do something about.
There is one thing I would like to add: it is that I know that the debate about Strasbourg is a difficult one; it is one that divides all our groups, with majorities and minorities in favour or against every conceivable position. Having this debated here in this House would be the decent thing to do, for we could then have a clear majority emerging in favour of the one-seat solution, the two-seat solution, or some other. I think it is unworthy of this House that we refuse to debate something that is a live issue everywhere else, so your second task is to make this House a place where issues are aired.
(Applause)
Now for your third task. When we come to debate the constitution, I ask that you consistently present the line that this is a problem that only public debate - but no intergovernmental conference - can resolve. It is this House, rather than some intergovernmental conference held under conditions of secrecy, that is the venue for public debate. That is your third and last task. Tell your beloved Federal Chancellor, and all the European Union's Heads of Government, that we want this House to be the forum for debate.
Congratulations; I hope you will enjoy us, and we will support you.
We Greens also congratulate Mrs Frassoni on her outstanding result.
(Applause)
You can take it as read that I always listen very, very carefully to the Members of this House.
on behalf of the GUE/NGL Group. - (FR) Mr President, I offer you my sincere congratulations on your election to the Presidency of the European Parliament. Quite apart from the agreements concluded between the groups and taking account of the power struggles at present going on in this House, your election is not only fully legitimate but also perfectly logical.
You are now the President of us all. As for myself, I have no doubts at all about either your determination or your aptitude for performing this role without, of course, giving up either your ideas or the nature of your commitment. You have strong convictions that often form the basis of our disagreements. However, you also have an ethical code that earns you genuine respect and you display a commitment to pluralism that makes constructive cooperation possible. We therefore have confidence in you.
I hope, Mr President, that you succeed fully on the challenging but pleasurable path ahead of you.
(Applause)
We have been together in this House since 1979, and a great deal of trust has grown in that time.
on behalf of the IND/DEM Group. - Mr President, I wish to congratulate you and to thank all the Members and volunteers who ensured we had an election campaign.
Your election did not come as a great surprise, as we have known what the result would be since 2004. However, we have avoided a coronation and we have had a debate. You are now the elected President of the European Parliament. You are now the President for all Members. You are my President too, and you know of my wishes for reform: a single seat, better organised voting, better legislation, fair distribution of rapporteurships and posts, clean façades in Strasbourg, fair representation abroad, neutral staff and a fair chair.
(DE) My dear Hans-Gert, I have known you for 27 years, and you have been a good colleague. You are the best qualified to be an outstanding President, and I hope you have the will and courage to be one. I congratulate you on your election and wish you a good new year.
Mr President, the Identity, Tradition and Sovereignty Group congratulates you, of course. It congratulates you as an individual, in the light of your courteousness and other human qualities and also in the hope of your impartial management of this Parliament that we are forming.
Admittedly, we find it rather embarrassing that your election - which, incidentally, you fully deserve, since you were previously the leader of the largest group in Parliament - has been obtained at the cost of a compromise between the two main groups which, as I had the opportunity to say yesterday, are seen as rivals by the electorate but are, rather too often for our taste, in agreement about the running of Parliament and the future of Europe.
We are relying on you to ensure that MEPs' rights, which must be the same for everyone, are respected. The parliamentary immunity of an MEP whose freedom of expression has been compromised is no less to be protected when the MEP in question belongs to the dominant political strand as when he forms part of a minority. The Rules of Procedure must not be changed just because the provisions concerned have benefited a minority group.
I would take the liberty of recounting something that happened this morning. I heard the President of the sitting - our senior Member, Mr Berlinguer - speak and then conclude very quickly, saying that he could not make a speech as senior Member, since the Rules of Procedure prohibited him from doing so. The Rules of Procedure do indeed prohibit him from doing so following a change to the Rules that deprived the senior Member of the opportunity of speaking when he shared our sympathies. The person whose speech prompted the change was Claude Autant-Lara, France's greatest film-maker. It was after his speech, admittedly a controversial one, that the relevant provision of the Rules was changed. It is unfortunate that this petty trick subsequently deprived us of hearing the speech that Mr von Habsburg could have made or, this morning, of the speech that the senior Member, Mr Berlinguer, could have made, even though he does not at all share my own political opinions.
Finally, we are relying on you to defend us and to champion the rights and the dignity of MEPs. Your predecessor, Mr Cox, was able to do this when Mr Schulz, for example, had been subject to attacks by the then President-in-Office of the Council. Yesterday, I heard some remarks about my group - made, for example, by the representative of the Commission, Mrs Wallström - that were totally out of place. This official should be reminded that it is Parliament that oversees the Commission, and not the other way around. All MEPs are full Members of this House. Indeed, to quarantine-off certain MEPs would amount to calling for a policy of discrimination against those who voted for them, and we are counting specifically on you to oppose a trend that would be the expression of an unfortunate drift towards totalitarianism.
(Applause)
(SK) I too would like to offer you my warmest and most sincere congratulations on your election. I wish you good health in this role and great patience for your decision-making.
There is a request I would like to make of you that has not been mentioned in previous speeches, as all of the speakers were from the fifteen old Member States. May I ask you to bear it in mind that today the European Union consists of 27 Member States, and may I ask you as well to respect and try to support officials from the twelve new Member States, whose MEPs have also been elected in the hope that their voices will be heard here. As regards non-attached MEPs, I would like to ask you to do away with the discrimination which those Members have been facing.
My best wishes for you in your new role - I am keeping my fingers crossed for you.
Mr President, on my own behalf and on behalf of the European Commission, I want to congratulate you very sincerely. It gives me great pleasure to see you as President of the European Parliament.
Today the European Parliament has elected a new leader whose qualities as a person and as a politician are uniquely well suited to this high office. I know the President as a person of political vision and integrity - qualities that will be needed in this very challenging job.
As the leader of your group for eight years, Mr President, you pursued your vision of a political Europe as the only guarantee for a peaceful and prosperous Europe. Your attachment to the core values of justice, human rights and the dignity of the human being have, for so many years, been the hallmark of your work.
I want to highlight your fairness to everybody, from your insistence that everybody must be treated equally within Parliament to the view that, in the European Union, no one country is bigger than another. We have all appreciated your honesty and transparency: with Mr Poettering, you know that a done deal is a done deal and one which he will honour and respect. His experience as one of the longest-serving Members of this House will be of immense value to all of us. No one knows this House and its ways better than him.
Mr President, you have always served this House with excellence, as an ardent defender of the interests of Europe and its citizens, and have thus promoted the European Parliament's standing.
Mr President, let me highlight what I think will be a special responsibility for your mandate. You are the first President elected in this Parliament after this great enlargement of the European Union. You assume your office immediately after the conclusion of the fifth enlargement of the European Union with the accession of Bulgaria and Romania. That is why this is a truly historic moment: the first President elected by a Parliament representing the citizens of 27 countries. No other parliament in the world can compare to this.
I should like to make a personal remark. Yesterday I was in Ljubljana, Slovenia, together with the current President of the Council, Chancellor Merkel, and many colleagues from the European Council, and I was really moved by the enthusiasm of the Slovenian citizens, who have now joined the euro area. I was also moved by the enthusiasm and the dynamism that the new members of the European Union bring to our Union. That is why I believe that our joint task is to make all Europe united, with no first- and second-class countries, with no first- and second-class citizens - and you may count on our cooperation to achieve this task.
I have no advice to give you: you have been involved in European politics longer than I - even if you look younger, you are not so young!
(Laughter)
However, let me use my experience as President of another European institution - the European Commission - to make a personal comment: today's Union requires, more than ever, a spirit of partnership among all European institutions. This Union is much more complex than before: it takes time and patience to find the necessary consensus. It is sometimes difficult; sometimes it is controversial and even painful, but we need, more than ever, this spirit of partnership.
No European institution can build its prestige and standing at the expense of another institution. It is in the common interest of all the European institutions to reinforce each other in the service of the European project. This is specifically true for relations between the European Parliament and the European Commission, because we know that the cause of greater and deeper European integration has been advanced only when there has been this spirit of cooperation among our institutions.
That is why I call for a great coalition of all those who stand for Europe and its values, including, of course, some on the left, some on the right and some in the centre, whose ideological differences contribute to the richness of Europe as a political system, but who are also able to go beyond those ideological differences and share what I believe is our common goal: a strong, united Europe for peace, democracy and human rights.
(Applause)
Mr President of the Commission, thank you for your remarks. You can certainly always count on the President of the European Parliament, and indeed the whole European Parliament, as a fair partner. We have different roles to play, but we have the same ambition: to make Europe united, so we can defend our values and interests.
(DE) Several Members have made reference in their speeches to the equality of status enjoyed by both the larger and smaller Member States of the European Union. On Thursday afternoon, on my way home from Strasbourg to Osnabrück in Lower Saxony, I shall be paying my first visit to Luxembourg, with the intention of thereby emphasising the equality of all Member States, and also of highlighting Luxembourg's great commitment to Europe. Its people, its citizens, have said 'yes' to the constitutional treaty, and we must never forget the countries that have done that. We now have to convince the ones that have not yet decided and those that have said 'no'. That is the task that we all, together, now face.